     Case 3:13-cv-00569-MMD-CLB Document 350 Filed 08/17/21 Page 1 of 2



1                              UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3                                                    ***

4      ROBERT SLOVAK,                                      Case No. 3:13-CV-0569-MMD-CLB
5                                       Plaintiff,         ORDER GRANTING EMERGENCY
                                                           MOTION TO CONTINUE HEARING
6            v.
                                                                    [ECF No. 341]
7      GOLF COURSE VILLAS
       HOMEOWNERS’ ASSOCIATION, et al.,
8
                                    Defendants.
9

10       Before the Court is Plaintiff Robert Slovak’s (“Slovak”) emergency motion to continue

11    evidentiary hearing. (ECF No. 341.) Wells Fargo Bank, N.A. (“Wells Fargo”) responded

12    to the motion. (ECF No. 345.)

13       The Court has thoroughly reviewed the motion to extend time, (ECF No. 341), and
14    has conducted its own research related to the alleged claims that documents filed on the
15    Court’s Case Management Electronic Filing System (“CM/ECF”) system were not
16    properly served upon counsel at the time of filing. Based on the Court’s review, it appears
17    that due to technical issues with CM/ECF, the motion to exclude witnesses, (ECF No.
18    338), may not have been properly served by CM/ECF at the time of filing. It also appears
19    that similar issues may have affected Wells Fargo’s ability to access documents filed by
20    Slovak. Moreover, upon further review, the Court finds that it would be impossible for it to
21    properly consider and thoroughly review Wells Fargo’s motion to exclude in time to
22    provide both parties and their witnesses sufficient notice to make (or cancel) necessary
23    travel arrangements given the lateness of the filings and scheduled time for the upcoming
24    evidentiary hearing.
25
         Therefore, in light of the above, the Court finds it must continue the currently
26
      scheduled evidentiary hearing.
27

28
     Case 3:13-cv-00569-MMD-CLB Document 350 Filed 08/17/21 Page 2 of 2




1        Therefore, the Court orders as follows:

2            1.     The emergency motion to continue hearing, (ECF No. 341), is GRANTED.
3
             2.     The Court’s minute order, (ECF No. 349), is hereby VACATED.
4
             3.     Slovak shall have until August 23, 2021 to file an opposition to Wells
5
      Fargo’s motion to exclude witnesses. (ECF No. 338.) Wells Fargo shall file a reply no
6
      later than August 30, 2021. No extensions of time to file either document will be granted
7
      for any reason.
8
             4.     Both parties are ordered to email any document(s) and accompanying
9
      attachments and/or exhibits that are electronically filed via CM/ECF in this case directly
10
      to their opposing counsel between now and the rescheduled hearing date to ensure that
11
      all documents are received by the opposing party.
12

13           5.     The in-person evidentiary is hearing is set for October 14 & 15, 2021. If
14    there are any conflicts with this date, the parties shall contact the Courtroom Deputy, Lisa
15
      Mann, at 775-686-5653 on or before August 23, 2021.
16
                     August 17, 2021
             DATED: ______________.
17

18
                                                                    ______
19                                              UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26
27

28

                                                   2
